UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4608


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS LEROY WILSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:11-cr-02340-TLW-1)


Submitted:   January 24, 2013             Decided:   February 12, 2013


Before MOTZ, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Thomas Leroy Wilson appeals his judgment and sentence

after pleading guilty to possession with intent to distribute

cocaine    hydrochloride         in    violation         of    21   U.S.C.    § 841(a)(1),

(b)(1)(C)   (2006),       and     possession        of    a     firearm     during       and   in

relation to a drug trafficking crime in violation of 18 U.S.C.

§ 924(c)(1)(A)         (2006).         Wilson’s     attorney        has    filed     a    brief

pursuant    to        Anders     v.     California,           386   U.S.      738    (1967),

asserting, in his opinion, that there are no meritorious grounds

for appeal but raising the issues of whether the district court

complied with Fed. R. Crim. P. 11 when accepting Wilson’s guilty

plea and whether the court committed procedural or substantive

error in sentencing him within his Guidelines range on count

one.     Wilson has filed a pro se supplemental brief raising the

issue of whether police had “a right by law to search the car

that they found the gun and drugs in.”                        We affirm.

            Wilson first raises the issue of whether the district

court    complied      with     Fed.    R.   Crim.       P.    11   when     accepting         his

guilty    plea.        Because    Wilson      did     not      challenge      the    Rule       11

proceedings      in    the     district      court,      we     review     this   issue        for

plain error.      See Fed. R. Crim. P. 52(b); United States v. Vonn,

535 U.S. 55, 59 (2002); United States v. Mastrapa, 509 F.3d 652,

657 (4th Cir. 2007).             We have reviewed the record and conclude

that Wilson has not shown any plain error by the district court.

                                              2
               Wilson also raises the issue of whether police had “a

right by law to search the car that they found the gun and drugs

in.”     We have reviewed the record and conclude that Wilson has

waived the right to raise this issue.                         See United States v.

Bundy, 392 F.3d 641, 644 (4th Cir. 2004) (“When a defendant

pleads guilty, he waives all nonjurisdictional defects in the

proceedings conducted prior to entry of the plea”); see also

Tollett v. Henderson, 411 U.S. 258, 267 (1973) (“When a criminal

defendant has solemnly admitted in open court that he is in fact

guilty of the offense with which he is charged, he may not

thereafter raise independent claims relating to the deprivation

of constitutional rights that occurred prior to the entry of the

guilty plea,” as “a guilty plea represents a break in the chain

of events which has preceded it in the criminal process”).

               Finally,    Wilson     raises       the     issue    of   whether     the

district       court   committed      procedural      or      substantive    error    in

sentencing him within his Guidelines range on count one.                              We

review     a    sentence      under    a     deferential        abuse-of-discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007).                       The

first    step    in    this   review       requires      us    to   ensure   that    the

district court committed no significant procedural error, such

as   improperly        calculating     the       Guidelines     range,    failing     to

consider the 18 U.S.C. § 3553(a) (2006) factors, or failing to

adequately explain the sentence.                  United States v. Carter, 564

                                             3
F.3d 325, 328 (4th Cir. 2009).                      If the sentence is procedurally

reasonable, we then consider the substantive reasonableness of

the sentence imposed.               Gall, 552 U.S. at 51.             We presume that a

sentence within or below a properly calculated Guidelines range

is substantively reasonable.                    United States v. Susi, 674 F.3d

278, 289 (4th Cir. 2012).

                In     sentencing,        the       district     court       should    first

calculate        the      Guidelines        range      and     give    the     parties     an

opportunity          to     argue     for       whatever        sentence        they     deem

appropriate.           United States v. Mendoza-Mendoza, 597 F.3d 212,

216 (4th Cir. 2010).                The district court should then consider

the    §    3553(a)       factors    to   determine      whether      they     support   the

sentence        requested     by    either      party.        Id.     When     rendering    a

sentence, the district court must make and place on the record

an individualized assessment based on the particular facts of

the case.        Carter, 564 F.3d at 328, 330.

                In   explaining       the    chosen      sentence,       the    “sentencing

judge should set forth enough to satisfy the appellate court

that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decisionmaking authority.”

Rita       v.   United     States,    551    U.S.      338,    356    (2007).      While    a

district court must consider the statutory factors and explain

its sentence, it need not discuss every factor on the record.

United States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).

                                                4
               We have reviewed the record and conclude that Wilson’s

sentence is procedurally and substantively reasonable, and the

district court did not err or abuse its discretion.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We   therefore     affirm      the    district    court’s     judgment.

This court requires that counsel inform his or her client, in

writing, of his or her right to petition the Supreme Court of

the United States for further review.                    If the client requests

that    a    petition     be   filed,   but    counsel    believes      that    such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                        Counsel’s motion

must state that a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions     are   adequately        presented    in   the   materials

before      this    court   and   argument     would    not     aid   the   decisional

process.

                                                                               AFFIRMED




                                           5